Title: To James Madison from John Gavino, 20 November 1802
From: Gavino, John
To: Madison, James


					
						No. 103
						Sir
						Gibraltar 20t. Novr. 1802
					
					I referr to my last No. 102 under date 5t. Inst. advising the Moorish ship being a new laid up & still Continues so.
					The last Letter received from Consul Simpson was under date of 11t: Inst:, had no answer from the Emperour regarding the Refference of the Certificates which was refused, & feard when came would be unpleasant.
					I have received the honor of your Circular of 26t. August last & will attend to its Contents.
					By an order from his Majy. in Council all Vessels from the States of Pensilvanian & Merryland are subjected to 14 days Quarantine provided no one Died on the Passage or Sick on board, Account the Fever—but the Cargo (if not of Contumatiouse Nature) in the mean time may be Landed under the usual Precautions.
					The Ship Prosperity of Philada. with flower & Staves was turnd away from Cadiz; she came here Landed her Cargo & was Yesterday admitted to Prattick.
					On the 11th. Inst. the New York frigate Cap Jas. Barron arrived in 35 days from Hampton Roads at Alguesiras (where the Adams is) but was not admitted to Prattick.  Capn. Barron came here in his Boat and had free admittance, Deliverd me the Dispatches for Consul Simpson, which I forwarded, & saild on the 16t. in quest of Comodor Morris, who only arrived at Leghorn the 12t: of last Month with the Convoy from hence.  On the 17t. arrived the John Adams frigate Capn. Rodgers when was admitted to Prattick and also proceeded yesterday Aloft in quest of said Commodor.
					We have this day learnd of a Truce between Sweden & Tripoly, as you will see by the inclosed Extracts of two Letters which I got from the Swedish Agent here.
					We have within this fortnight four King’s Vessels from England wth. dispatches for this Governour & aloft  by the firsts we apprehended a new warr, but by the latters it was done away.  Still yesterday arrived in 12 days from Portsmouth the Niger frigate and has on board Detachments for Different Regiments at Malta which indicated that the English mean to keep said Island.  General Oaks is also on board going to take the Command thereof.
					I have this moment received an Express from Capn: Murray of the Constellation inclosing Letters for Capn: Campbell which have sent to Alguesiras.  Capn. Murray put into Malaga having Sprung his fore Mast & fore Yard.  How soon can get them in proper order will come here for Provisions, & is to go to Malta with the Reinforcement.  Capn. Barron had been at Malaga but unluckily saild a few hours before Capn: Murray arrived, as they would not admit him to Prattick.  Capn. Rodgers Intended also calling there, which if does will see Cap. Murray & receive Comodor Morris’s orders.  I have the honor to be Sir your most obedt. & most he. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
